Citation Nr: 0822302	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2007, the undersigned Veterans Law Judge conducted a 
hearing regarding the issues on appeal.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter.

2.  There was no manifestation of hearing loss to a 
compensable level within one year of service.

3.  Hypertension was not shown in service or for many years 
thereafter.

4.  There was no manifestation of hypertension to a 
compensable level within one year of service.

5.  COPD was not shown in service or for many years 
thereafter.

6.  The weight of competent evidence does not relate the 
veteran's currently-diagnosed hearing loss, hypertension, or 
COPD with any event or occurrence on active duty service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).

3.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss 

Specified diseases listed as chronic in nature, including 
hearing loss, may be presumed to have been incurred in 
service, if the evidence shows that such disease manifested 
to a degree of 10 percent or more within one year of 
separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The veteran asserts that his hearing loss is related to the 
gunnery exercises 
performed during military service.  
 
The service medical records are negative for any treatment or 
diagnosis of hearing loss.  Therefore, the evidence does not 
show a chronic hearing disability at the time of discharge 
from active duty.  There is also no evidence that hearing 
loss was present within one year of discharge.

Further, a hearing disorder was not shown for many years 
after discharge.  During an August 2003 VA examination, the 
veteran stated that he was unaware of any hearing impairment 
while in the Navy, and he did not become aware of any hearing 
loss until fifteen or twenty years ago.
 
The Board places significant probative value on the 25-year 
gap between discharge from active duty service (1958) and the 
first reported symptoms associated with hearing loss (1983).  
The Board finds this gap too large to support a finding of 
in-service onset, particularly given the lack of continuity 
of symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that a lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, there is no evidence of record linking the 
current hearing loss disorder to military service.  In fact, 
the August 2003 reviewing physician stated that the veteran's 
hearing loss was not related to his military service.  Absent 
evidence to the contrary, the Board cannot substitute its 
medical judgment instead.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991). 

The Board has also considered the veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms and his 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Given the absence of in-service evidence of a hearing 
disorder, the absence of complaints for many years, and the 
negative VA examination, the Board finds that equipoise is 
not shown, and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the veteran's claim, the 
Board is unable to grant the benefit sought.

B.  Hypertension

The veteran asserts that his hypertension is due to stress 
from his military service.    

Specified diseases listed as chronic in nature, including 
hypertension, may be presumed to have been incurred in 
service, if the evidence shows that such disease manifested 
to a degree of 10 percent or more within one year of 
separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The service medical records are negative for any treatment or 
diagnosis of hypertension.  Therefore, the evidence does not 
show chronic hypertension at the time of discharge from 
active duty.  There is no evidence that hypertension was 
present or diagnosed within one year of discharge.

Hypertension was not shown for many years after discharge.  
In May 1960, a normal blood pressure reading of 120/60 was 
noted.  Hypertension was not noted until 2003. 
 
The Board places significant probative value on the 45-year 
gap between discharge from active duty service (1958) and the 
first reported findings of hypertension (2003).  The Board 
finds this diagnosis too remote in time to support a finding 
of in-service onset, particularly given the lack of 
continuity of symptomatology.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, there is no evidence of record linking 
hypertension to military service.  

The Board has also considered the veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms and his 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Given the absence of in-service evidence of hypertension and 
the absence of complaints for many years, the Board finds 
that equipoise is not shown, and the benefit of the doubt 
rule does not apply.  As the weight of evidence is against 
the veteran's claim, the Board is unable to grant the benefit 
sought.

C.  COPD

The veteran asserts that his COPD is due to his exposure to 
asbestos while in service.  Specifically, he states that he 
wore gloves to handle ammunition and also slept in 
compartments which contained pipes covered in insulation.      

The service medical records are negative for any treatment or 
diagnosis of COPD.  Therefore, the evidence does not show 
chronic COPD at the time of discharge from active duty.

Further, COPD was not shown for many years after discharge.  
A 2004 VA clinic record noted COPD and that he smokes one 
pack a day. 
 
The Board places significant probative value on the 46-year 
gap between discharge from active duty service (1958) and the 
first reported findings of COPD (2004).  The Board finds this 
diagnosis too remote in time to support a finding of in-
service onset, particularly given the lack of continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that a lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  However, there is no evidence of record linking 
COPD to military service.  As there is no competent evidence 
linking the pulmonary problems to asbestos exposure, there is 
no need to make a finding as to whether there was actual 
exposure to asbestos during service. 

The Board has also considered the veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms and his 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Given the absence of in-service evidence of COPD and the 
absence of complaints for many years, the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.

II.  Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2003 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the Board finds 
there is no need for a VA examination with respect to 
hypertension or COPD because there is no indication that 
these disabilities are related to service.  The extreme 
length of time between service and first diagnosis and 
treatment would make any medical opinion purely speculative.  
Without any medical suggestion that the current disabilities 
are related to service, an examination is unnecessary.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinic records, 
and in July 2007, he was provided an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

With regards to the hypertension and COPD claims, a medical 
examination and opinion is not necessary.  Absent a minimal 
showing by competent evidence that a causal connection 
between those claims and military service exists, VA has no 
duty to obtain a medical opinion.  Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  The veteran was afforded a VA medical 
examination in August 2003 for his hearing loss.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


